Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 were filed after the mailing date of the Office Action on 9/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dragan Plavsic on 9/9/2021.

The application has been amended as follows: 
//Begin Amendment
In claims 1, 12, and 19:
	Remove “the” from “the at least one read request”.

In claims 3, 14, and 20:
	Add “the” between “based on” and “at least one read request”.

End of Amendment//

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the cited prior art of record appear to teach or suggest, in combination with the other recited features, a controller configured to generate map data, each piece of map data associating a logical address, inputted along with a request from an external device, with the physical address, to select a piece of map data among the map data based on a status regarding the piece of map data, and to transfer selected map data to the external device, wherein the status regarding the piece of map data includes a transmission priority determined based on a miss count indicating how many times at least one read request with no physical address and how many times an invalid physical address is inputted.
The closest prior art of record, Huang, discloses a system where the storage system is able to store a portion of the map data in the host memory and subsequently access the portion of map data in the host.
Hahn, discloses generating a priority for loading an FTL cache [0093], based on hint information including an access frequency comprising a read count. However, Hahn is silent to a miss count which counts both the times a read request with no physical address and how many times an invalid physical address is inputted.
None of the other cited prior art appear to cure this deficiency. Accordingly, claim 1 is allowed. Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136